Title: To Benjamin Franklin from Anthony Benezet, 5 May 1783
From: Benezet, Anthony
To: Franklin, Benjamin


My Friend Benjn. Franklin
Philad 5 mo. 5th. 1783
A good oppertunity offering, by a french Gentleman who offers to take a letter to thee my kind Friend, I make use of it affectionately to salute thee, wishing that the best of comforts, indeed the only comfort worthy the notice of a rational mind; the recollection of having done the best in our power for the true welfare of mankind, in the promotion of Virtue & mutual love amongst men, may be abundantly thy portion.
Inclose I send thee a petition from Francis Geay, whose case I believe thou art not unacquainted with, as the first account of his becoming heir to his estate, was transmitted, thro’ thee, by letters to James Lovel then agent for foreign affairs; I have wrote many letters & sent several powers of attorney to his Relation Mr. Garos, Conseillier du Roy, at Fontenay le vicomte in Poitou: but still a difficulty remains, his relations & heirs, who are many not being willing to admit his heirship on account of his having deserted from the french service, where he served during thirteen years. He is between 60 & 70 years old, extreemly poor, & has been three times in the hospital, being dissordered in his senses, as its thought from the effect of a cut he received on the head at the battle of Dettinguen. M Barclay the agent for the Congress, in France has been applied to by Mr Livingston, now agent for foreign affairs. It was M Deponseau, M Livingston’s secretary drew the inclosed petition. I dont doubt thy kind interposition in the poor fellow’s favour. I intent to make a petition of the like import to the Chevalier de la Lucern the french Minister. We should have promoted his going over to France, but his wife cannot as yet be brought to consent. I also send thee a small Collection on the Plainness & Innocent Simplicity of the Christn. Religion of which I request thy most serious perusal, when I am persuaded thou wilt agree with me, that the contents is worthy the most serious consideration, being such as is most likely to calm those aggitations of mind, which the viscituds which attend human life often occasion; the Indians mentioned at page 5. were our old friends, the moravian Indians formerly settled at Weehelusing, they were taken to Sandusky at the Wt. end of lake Ery, from whence the Wiandot King permitted them to return to their Home for corn, which they had left in great abundance; Our back inhabitants hearing of their return fell upon them, as thou remembers they did at Lancaster formerly, & murdered Ninety Six Men women & children who, after some time of prayer & siging hyms, quietly yielded to the knife & hatchet. A plain instance that we are not at home, but only as pilgrims & strangers in this world canditats for a better as the greatest innocency & good will to men which was the case of these indiens, cannot protect us. Indeed the grievous effects of War, both with respect to the depravity of manners as well as the dreadful destruction it occasions, as particularly described in that of the last German War, as mentioned page 10 cannot but strike every considerate mind with horror, & is an amazing instance of the folly & dreadful corruption of the human heart as my country man de Voltaire denominates it War page 20th. “Those legal murders which our abominable nature has made so necessary,” how will this compare in that awful period when all appearances must give way to reality with the meek the loving disposition, so clearly enjoined us in the Gospel; which it appears the weldisposed amongst the ancient Heathens (so called) had a prospect of, as Numa Pumpilius page 23 furnishes us a striking instance of, arising doubtless from his belief, in & trust of the goodness of that power which rulled the World the great dispenser of all events, whose special providence as Plutarch, (tho’ also called a heathen) well remarks was displayed in favour of Numa, so as to serve for a proof of what God in his mercy & love can do, in causing virtue to triumph over vice. But the passions & lusts of Men, from whence, as the Apostle remarks, Wars proceed, have so far got the mastery as to overlay & silence that pure principle of truth, which God has dispensed to all Men & strongly drives people in the practice of what will rather satisfy their passions &c than what would be conducive to the real happiness of their fellow-men. This is the root of that unreasonable & irreligious assertion so common in the mouth of Politicians, that there is no other way to preserve the liberty & happiness of mankind by any other means but that horrid destruction & corruption which War occasions; which is charging the power justice & love of the compassionate & benevolent father of mankind, who under the Gospel Dispensation is denominated under the appelation of Love. God is love, says the Apostle, & those who dwell in God they dwell in love. Happy if the Rulers & others would endeavour to imitate Numa & did by precept & example, inculcate in the people the true spirit of piety that fear of God & confidence in his goodness; that moderation & industry which was so eminently blessed in him. I have in prospect to make a translation of some part of this collection, if possible to rouse, in some of my country men, a consideration wherein true nobility consists, in opposition to that false prejudice so common amongst them, of slighting Labour & improvement in arts &c to pursue an empty notion of heroism, which leads them to the neglect that true happiness & improvemt in virtue to be met with, only in social life, to seek after an imaginary & mad notion of gaining honour, or as we have of late so often heared it, publickly expressed immortal fame in warlike atchivements: as vain a fanthom as ever danced before a mad man’s eye.
After teaching the youth in this city, near forty years, I have solicited & obtained the office of teacher of the Black Children & others of that people, an employment which tho’ not attended with so great pecuniary advantages as others might be, yet affords me much satisfaction. I know no station of life I should prefere before it. Indeed my kind friend the object of Slavery is still an object worthy the deepest consideration, of a philosophic mind. Its sorrowfully astonishing that after the declarations so strongly & clearly made of the value & right of liberty on this continent, no state but that of Pennsylvania, & that imperfectly, have yet taken a step towards a total abolition of Slavery. I am at the point of publishing a small representation on the necessity of the Americans taking this important subject under the most serious consideration to put in the hands of the leading members of every state, introductory to some deep remarks of the Abbe Raynall on that important subject; of these I will send thee a number. Might it not be profitably intimated to the leading people with you, the honour as well as the divine blessing which might be expected to attend them as a nation, if they would shew the example to the other European Nations, in putting an end to the infamous traffick of Slaves; a traffick so infamous & cruel in all its parts, that as the abbe Raynal well remarks it is a dishonour to reason even to endeavour to refute a practice so repugnant to all its dictates. The argument that the culture of their southern settlements cannot be carried on if that traffick ceases is as wicked as it is futile. Surely the number of Black people in their Islands & American Settlements with their offspring which would soon be large if due encouragement was given them would be sufficient to carry on their business. I should be glad if thou wouldst return & spend the remainder of thy time in retirement & quiet amongst thy old friends, when we might confer upon those weighty matters which can scarce be done by writing, matters quite different from those which the votaries of this world pursue either in pleasure or that foolish fanthom called fame arising either from knowledge or war: such as are indeed worthy the consideration of immortal spirits created for purity & happiness. With the best love I am capable of I remain in great haste thy affectionate friend
Anthony Benezet
 
Notation: Anthoy. Benezett. 1783
